DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 and 02/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “S11”, “S12” and “S51” (see figure 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The recitation in paragraph [0139] “The computer-readable medium as claimed in claim 17, wherein said code instructions adds random noise to a region having a random size” seems to be improper because it seems to 
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-18 do not belong to one of the four categories of: a process, machine, manufacture, or composition of matter.
Regarding claims 15-18, claims 15-18 are rejected because it is claiming a data structure that is not claimed as “embodied in a non-transitorv computer-readable media”, and data structures not claimed as embodied in a non-transitorv computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361,31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and 
Regarding claims 15-16, the specification (see paragraph [0119]) specifically define the computer program product are intended to encompass a computer program existent transitorily on any computer-usable medium.
Regarding claims 17-18, the specification never really defines what a “computer readable medium” as claimed is either.  Paragraph [0119] mentions “computer usable media”. However, that is not the same as “computer readable media”.  The only paragraph that mention “computer readable media” is paragraph [0138].  However, it fails to provide a definition thereof.
Therefore, under broadest reasonable interpretation, such a computer program product would include a carrier wave or signal which fails to claim a statutory category of invention under 35 USC 101. See MPEP 2106(11) and 2106.07(c).
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer programs' functionality to be realized. In contrast, a claimed non-transitorv computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-14 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, pre-training a convolutional neural network to recognize individuals within a closed set of possible identifications, taking a plurality of triplet of images, each contains a query image, a positive image corresponding to an image of a same subject as in the query image, and a negative image corresponding to an image of a different subject as in the query image, computing the triplet loss for each of the triplets, ranking the triplets by the triplet loss computed, selecting a subset of triplets among the plurality of triplets, the subset of triplets having the largest computed loss, and retraining the pre-trained convolutional neural network on each of the triplets of the subset of triplets to determine trained values of a plurality of parameters of the convolutional neural network; pre-training the convolutional neural network using classification loss to realize person identification by recognizing individuals within a closed set of possible identifications, training the pre-trained convolutional neural network by sequentially processing a plurality of triplet of images and allowing a different size input for each image, each triplet containing a query image degraded by adding random noise to a region of the query image, a positive image corresponding to an image of a same subject as in the query image, and a negative image corresponding to an image of a different subject as in the query image, ranking the triplets by the triplet loss computed, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen, “Similarity Learning with Listwise Ranking for Person Re-Identification”, IEEE Xplore | IEEE CONFERENCES | 29-AUG-2018 | 2018 25th IEEE International Conference on Image Processing (ICIP) (Page(s): 843-847).
Khatun, “A Deep Four-Stream Siamese Convolutional Neural Network with Joint Verification and Identification Loss for Person Re-detection”, ARXIV.ORG | 21-DEC-2018.
Hermans, “In Defense of the Triplet Loss for Person Re-Identification”, 22-MAR-2017.
Xiang, “Person Re-identification Based on Feature Fusion and Triplet Loss Function “.  IEEE Xplore | IEEE CONFERENCES | 01-AUG-2018 | 2018 24th International Conference on Pattern Recognition (ICPR) Page(s): 3477-3482.
Wang (US 20180114055 A1) discloses Point to Set Similarity Comparison and Deep Feature Learning for Visual Recognition.
Liu (US 10515295 B2) discloses font recognition using triplet loss neural network training.
Ratnesh (US 20200097742 A1) discloses training neural networks for vehicle re-identification.
Wang (US 20200125897 A1) discloses Semi-Supervised Person Re-Identification Using Multi-View Clustering.
Gong (US 20200218888 A1) discloses Target Re-Identification.
Zhou (US 20200349348 A1) discloses method for person re-identification in enclosed place, system, and terminal device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JUAN A TORRES/           Primary Examiner, Art Unit 2636